PER CURIAM.
After trial resulting in a verdict in favor of appellant, the trial judge ordered a new trial because of the bailiff’s response to an inquiry from the jury. We have examined the record and find that, while the bailiff’s response was improper, as such, it was not disproportionally harmful to either party and there was no showing made that it was harmful in fact to either party. See Green v. State, 414 So.2d 1171 (Fla. 5th DCA 1982).
The remedy is to discipline the bailiff, not to punish the prevailing party by requiring a new trial, especially here where the appel-lee made no motion for a new trial, shows no prejudice and shows no interest in a retrial.
The jury’s verdict should not have been . set aside. The order granting a new trial is reversed and the cause is remanded for entry of judgment in accordance with the jury verdict.
REVERSED AND REMANDED.
ORFINGER, C. J., and FRANK D. UP-CHURCH, Jr., and COWART, JJ., concur.